Title: To Thomas Jefferson from Samuel Huntington, 19 May 1781
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada May 19. 1781

Your Excellency will receive enclosed, the Copy of a Resolve of the 17th Instant, recommending to the several Legislatures to enact Laws making further Provision (as specified in the Resolve) to guard against the Abuses and deceitful Practices of the British, by making Use of Papers and Clearances they may take in American Vessels.
The Measures recommended in this and the former Resolve of the 11th of November 1780 become the more necessary, as our Allies have not only suffered by the Deception of the British, but in  several Instances our own People in the West Indies have also suffered from the French, under the Apprehension that they were British, for Want of Evidence and proper Documents to evince the contrary. I have the Honor to be &c.,

S.H.

